DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 05 August 2022 is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 15, 17, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LASELVA et al. (US 2018/0262233 A1).
	Regarding claims 1, 15, 17, 29 and 30, a method for wireless communication at a user equipment (UE), comprising:
	estimating, during a first time interval, at least one of a first interference level for a first radio access technology caused at least in part by a second radio access technology, a second interference level for the second radio access technology caused at least in part by the first radio access technology, or a combination thereof ([0035]; [0043]-[0047]; [0092] action comprises transmitting information indicative of said need to avoid said in-device coexistence interference, wherein said information comprises an indication of a channel of said first radio access technology and/or a channel of said second radio access technology which is causing in-device coexistence interference (i.e., estimating, during a first timer interval, at least one of a first interference level and a second interference level or estimating a combination of a first and a second interference levels); UE experiences/anticipates IDC issues and figures 1-15);
	transmitting a control message to a base station using the first radio access technology based at least in part on at least one of the first estimated interference level, the second estimated interference level, or a combination thereof ([0061]-[0066]; [0077]-[0086] apparatus may be or be comprised in a network node 30 (in a mobile network scenario allowing co-operation of a first radio access technology with a second radio access technology) such as an eNB comprising a receiving circuitry 31 and a modifying circuitry (i.e., a base station); receiving circuitry 31 receives information indicative of a need to avoid in-device co-existence interference in relation to said co-operation (i.e., receiving a control message to a base station using the first radio access technology based at least in part on at least one of the first estimated interference level or the second estimated interference level (based on estimated IDC interference, which is turn, is based on the first and the second interference levels, obviously, otherwise there would be no IDC interference detected and reported to the base station); Information comprises an indication of a channel of said first radio access technology and/or a channel of said second radio access technology which is causing in-device coexistence interference or is expected (i.e., IDC is estimated) to cause in-device coexistence interference; configured rules/thresholds (i.e., the Ue may be allowed to ignore rules/thresholds (i.e., implies interference levels/thresholds) in case of IDC; when configured with IDC and WLAN measurement report, the Ue may indicate the WLAN measurement report (i.e., which comprise the interference levels measured by the UE and which are to be reported to the base station) whether the UE could be subject to IDC interference; UE may indicate problematic (subject to IDC interference) WLAN access points (AP) to the eNB (i.e., in a control message); it reports an extended IDC indication and assistance information comprising resolution options for the eNB and  figures 1-15);
	communicating, based at least in part on the control message, with the base station using the first radio access technology during second time interval, the second time interval being after the first time interval ([0074] second radio access technology may be at least one of WLAN, WI-Fi, Bluetooth; [0100]-0147] configuration of said co-operation comprises configuration(s) of the first radio access technology (e.g. LTE-LTE-A or 5G) and/or configuration(s) of the second radio access technology (e.g. WLAN); co-operation configuration may comprise also the configuration(s) of the at least one third radio access technology (i.e., communicating with the base station using the first radio access technology and with a wireless device (such as an access point; a wireless station or another peer wireless device, for example, by using WiFi direct set of protocol or via Bluetooth) using the second radio access technology during the second time interval, simultaneously); detecting circuitry 52 detects a need to avoid in-device coexistence interference for a user terminal configured with said co-operation based on said information on said configuration for said second radio access technology; and co-operation may be either aggregation operation (i.e., UE is communicating at the same time (during the same second time interval) of said first radio access technology with said second radio access technology; Based on the WLAN assistance and negotiation over Xw, the WLAN channels and LTE frequencies used for e.g. data transmissions to a UE, are selected (possibly re-assigned) so that there is no IDC problem for a given UE activated in LWA or LWI; network node of the first radio access technology (e.g. an eNB) may determine a configuration or a couple of configurations which fulfill certain requirements with respect to an ongoing co-operation; eNB may determine whether the assignment of the (scheduled) LTE frequencies to the UEs using LWA mode can be made such to avoid those to experience IDC interference; modifying the configuration of the co-operation may comprise changing one or both of LTE configuration(s), such as which frequencies to use, and WLAN configuration(s) (i.e. communicating, with both radio access technologies, during the second time interval and based at least in part on the control message- since the UE will also switch to the newly changed LTE and/or WLAN frequencies and configurations, in order to maintain the communication. Obviously) and figure 1-15).
Allowable Subject Matter
5.	Claims 2-14, 16, 18-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412